Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of NONAKA et al. (US 2013/0240116) and PARK (US 10,052,859).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NONAKA in view of PARK.
	Regarding claims 1, 5, and 8, NONAKA teaches a method of disassembling a display module comprising a display panel adhesively bonded to a window (two optical elements; paras. 2 and 112) by attaching an auxiliary sheet (first jig 6) to the display module 4 via adhesive tape 5, the auxiliary sheet covering more than the entire area of the display module so as to have an external force applying portion extending beyond that of module 4, and separating the display by applying rotational and linear force to the external force applying portion (paras. 112-114; figs. 3A and 3B).  NONAKA does not teach cooling the display module.  PARK teaches another method for solving the problem of disassembling a display module, wherein the display laminate is cooled (abstract; col. 2, lines 57-62), wherein it would be 
	Regarding claim 2, PARK teaches cooling to -80 degrees Celsius (col. 4, lines 19-20).
	Regarding claim 3, NONAKA teaches that the bonding force of the adhesive tape is stronger than the bonding force of the adhesive layer (adhesive layer is separated while the tape remains on the display; fig. 4).
	Regarding claims 4 and 7, NONAKA teaches that either of the display module elements can be attached to the adhesive tape (optical element 1; para. 112).
	Regarding claims 6 and 9, NONAKA teaches adhesive remaining attached to both separated elements (fig. 4).
	Regarding claims 10, 17, and 18, NONAKA teaches a method of disassembling a display module comprising a display panel adhesively bonded to a window (two optical elements; paras. 2 and 112) by attaching an auxiliary sheet (first jig 6) to the display module 4 via adhesive pate 5, the auxiliary sheet covering more than the entire area of the display module so as to have an external force applying portion extending beyond that of module 4, and separating the display by applying rotational and linear force to the external force applying portion (paras. 112-114; figs. 3A and 3B).  NONAKA teaches removing residual adhesive material after separation (para. 241) and producing a new display module including one of the separated elements (elements reused after defect correction; para. 6).  NONAKA does not teach cooling the display module.  PARK teaches another method for solving the problem of disassembling a display module, wherein the display laminate is cooled (abstract; col. 2, lines 57-62), wherein it would be obvious to one of ordinary skill in the art at the time of the invention to cool the display module laminate as taught by PARK in the disassembling process of NONAKA because such cooling causes the adhesive to lose adhesive properties and thereby facilitate disassembly of the display laminate (PARK; col. 1, lines 25-28; col. 2, lines 57-60).
	Regarding claim 11, PARK teaches cooling to -80 degrees Celsius (col. 4, lines 19-20).
	Regarding claim 12, NONAKA teaches that the bonding force of the adhesive tape is stronger than the bonding force of the adhesive layer (adhesive layer is separated while the tape remains on the display; fig. 4).
	Regarding claims 13 and 17, NONAKA teaches that either of the display module elements can be attached to the adhesive tape (optical element 1; para. 112).
	Regarding claims 15 and 19, NONAKA teaches adhesive remaining attached to both separated elements (fig. 4).
	Regarding claims 16 and 20, NONAKA teaches removing remaining adhesive layer (para. 241), and reusing the element, which would have been obvious to one of ordinary skill in the art at the time of the invention to apply a new panel to the window, or a window to the display panel, to make the corrected display laminate (paras. 2 and 6).   Additionally, NONAKA does not teach a new adhesive layer, but it would have been obvious to use a new layer in order to re-adhere display module elements (para. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        June 3, 2021